Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22  has been entered.
Allowable Subject Matter
 In view of amended claims filed on 07/11/2022 and further search, Claims 1, 3-5, 7-9, 11-13 and 15-18 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein the number of beams is determined according to the information related to beams included in the system information, and wherein each of the time slots in the paging occasion corresponds to each of the beams.
	Prior art teaches a user equipment (UE) receives a beam-formed paging message based on a feedback, which is transmitted by the UE to a network, an operation of a base station includes generating a synchronization signal to be transmitted through a Synchronization Channel (SCH), generating a broadcast signal to be transmitted through a Broadcast Channel (BCH), and transmitting repetitively the SCH and the BCH by performing beamforming on the channels with different transmission beams.
	However, the prior art fails to disclose wherein the number of beams is determined according to the information related to beams included in the system information, and wherein each of the time slots in the paging occasion corresponds to each of the beams. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 5, 9 and 13 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647